DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of 10,937,457 in view of Handa et al. (US 2019/0180781)
US 10,937,457 (Appl. No. 16/510024) claims all of the features of claim 1 except for the presence of a nonmagnetic layer containing nonmagnetic particles and a binder, a base that is formed from polyester, and the specific conditions at which the dimensional change amount is measure.
Handa et al. disclose a magnetic recording tape having a non-magnetic layer containing a nonmagnetic powder and binder in between the base layer and a binder-type magnetic recording film in order to improve adhesion (see para [0074] and [0147]). The reference also teaches the use of polyester for magnetic tape base films was well known to be desirable in the art (see para [0113]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to add a nonmagnetic layer between the base layer and magnetic layer claimed in 10,937,457 in order to improve interlayer adhesion as suggested by Handa et al.  Furthermore, it would have been obvious to form the broadly claimed base layer from a conventionally used substrate material such as polyester in order to provide suitable dimensional stability to the tape.
With regard to the claimed conditions at which a dimensional change amount in a width direction is measured, the specific conditions set forth in claims 1 and 26 fall within the scope of the value set forth in claim 1 of 10,937,457.  Given the broadly claimed dimensional change amount, it would have been obvious to choose such a value at any load and any operating temperature or humidity condition.

Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30  of US 11,056,143 (Appl No 16/703435) in view of Handa et al. (US 2019/0180781)
US 11,056,143 claims all of the features of claim 1 except for the presence of a binder in a nonmagnetic layer and the magnetic layer, a base that is formed from polyester, and the plurality of servo bands. 
Handa et al. teach that it was conventional in the art to form a magnetic recording tape having a non-magnetic layer containing a nonmagnetic powder and binder in between the base layer and a binder-containing magnetic recording film. The reference also teaches the use of polyester for magnetic tape base films was well known to be desirable in the art (see para [0113]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a binder medium in the nonmagnetic layer and magnetic layer claimed in 10,937,457 in order to form cohesive smooth layers as suggested by Handa et al.  Furthermore, it would have been obvious to form the broadly claimed base layer from a conventionally used substrate material such as polyester in order to provide suitable dimensional stability to the tape.
With regard to the claimed plurality of servo bands, it would have been common sense to one of ordinary skill in the art to record a plurality of servo bands on the magnetic recording medium claimed in 10,937,457 in order to allow for effective read and write operations.  Use of servo regions is conventional in the magnetic recording art.


Response to Arguments
Claims 1-27 would be allowable over the closest prior art to Handa et al (US 2019/0180781) if the double patenting rejections set forth, above, were to be overcome by filing of Terminal Disclaimers.
Handa et al. teach a magnetic recording tape having a layer structure as claimed with an average thickness within the claimed range and a dimensional change amount that is comparable to that claimed.  The reference does not disclose the claimed width deformation coefficient or long-term storage width change amount as set forth in independent claims 1 and 26.  While Handa et al. does teach the desirability of dimensional stability of the tape medium, it measures dimensional stability in terms of error rate (para [0161]) and does not teach, suggest or otherwise render obvious reducing long-term storage width change amounts or a width deformation coefficient to be within the claimed limits.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon-T EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/Primary Examiner, Art Unit 1785